Oldham, C.
This cause is a proceeding in error from the action of the board of county commissioners of Lancaster county sitting as a board of equalization on the valuation of property of the Lincoln Traction Company, a corporation, for the year 1902. The plaintiff in error filed a protest and objection to the assessment as returned by the assessor. The protest was heard and evidence taken in this and other similar cast's before the county board sitting as a board of equalization, and on such hearing the value of the property for taxation was fixed by the board at $50,-000. Error was prosecuted from this finding to the district court, where the action of the board was affirmed, and to reverse this judgment of the district court error is brought to this court.
The only contention urged in the brief of the plaintiff in error is that, under the testimony taken before the board of equalization, it is grossly inadequate to assess the property of the defendant traction company at $50,000. The evidence was taken in a very informal manner before the *419board of equalization, as is generally tbe case in proceedings of tliis nature before sucb boards. Under the rules governing tbe admission and exclusion of testimony in courts of record, little of tbe evidence offered would have been received. Tbe assessment was made under tbe revnue law in force in 1902, wbicb has been superseded by tbe enactment of 1903, wbicb, it is hoped, will prove much more effective in distributing tbe burdens of taxation in an equitable manner on all classes of property within tbe commonwealth. Under tbe law as it existed in 1902 it ivas tbe peculiar province of tbe board of equalization, in its administrative capacity, to bear and determine complaints of improper valuation made by tbe local assessors, and, unless it is made to appear that tbe judgment of tbe board in fixing tbe valuation on sucb complaints was so clearly wrong that reasonable minds could not differ thereon, tbe sound discretion reposed in tbe board should not be disturbed by a reviewing court. There is no evidence in tbe record before us to say that tbe judgment in tbe case at bar was erroneous in this sense.
We therefore recommend that tbe judgment of tbe district court be affirmed.
Ames and Letton, CC., concur.
By tbe Court: For tbe reasons given in the foregoing opinion, tbe judgment of tbe district court is
Affirmed.